DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 30-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The apparatus (i.e., bioprinter) as claimed can be used to practice another and materially different process, such as a process of making a composite product, including the steps of depositing a material onto a preformed substrate and hardening the deposited material to bond the deposited material onto the preformed substrate to form a composite product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1).
             Regarding claim 12, Campbell et al (see the entire document, in particular, paragraphs [0008], [0009], [0053], [0062], [0098], [0127], [0137], [0146], [0149], [0150], [0153] – [0157] and [0164]; Figures 1 and 2) teaches a process of printing a three-dimensional structure (see paragraphs [0008] and [0053] of Campbell et al), including the steps of (a) providing a 3D printer (see paragraphs [0137] (apparatus 10) and [0146] (apparatus 100); Figures 1 and 2 of Campbell et al); (a)(i) one or more printer heads, wherein a printer head includes a dispenser having a deposition orifice and containing a bio-ink of a cell solution (see paragraphs [0009] (bio-ink solution), [0062] (bio-ink includes liquid, solid or semi-solid material), [0127] (therapeutic bio-inks may be cells) and [0137] (dispensing devices 12, 16 dispense volumes of bio-ink); Figures 1 and 2 of Campbell et al); (a)(2) a means for extruding the contents from the reservoir (see paragraphs [0098] (the contents are made ready for dispensing, deposition or extrusion (i.e., “dispensing”, “deposition” and “extrusion” are equivalent terms)) and [0137] (dispensing devices 12, 16 dispense volumes of bio-ink); Figures 1 and 2 of Campbell et al); (a)(iii) a receiving surface for receiving a first layer of the material extruded from the dispensing devices (see paragraph [0137] (surface 22); Figures 1 and 2 of Campbell et al); (a)(iv) a programmable computer processor communicatively connected to the means for extruding, the programmable computer processor for positioning the one or more printer heads in three dimensions and regulating the pressure and the speed of dispensing of the contents of the dispensing devices (see paragraph [0150] (control system 110 is connected to one of more dispensers to control the volume (and speed) of the bio-ink), [0153], [0154] (programmable devices) and [0155] (motion and control planning module 118 controls the motion of the dispensers); Figure 2 of Campbell et al); (a)(v) a means for calibrating the position of the at least one dispenser or the at least one deposition orifice (see paragraphs [0155] (motion planning and control module 118 is connected to mixture planning module 114) and [0156] (dispensers and/or surface 22 move in X-, Y- and Z-directions); Figure 2 of Campbell et al); (b) providing the materials to be dispensed (see paragraph [0137] (volumes of bio-ink) of Campbell et al); (c) encoding the printer with a 3D structure to be printed, wherein the 3D structure is a tissue construct (see paragraphs [0127] (therapeutic bio-inks may be cells), [0152] (bio-ink volumes may be encoded as gray-level values and stored in image buffers), [0156] (deposition strategy is communicated to mixture planning module 114, which is connected to motion and control planning module 118) and [0164] (used for tissue producing biomimetic implants) of Campbell et al); (d) dispensing from the deposition orifice the materials to be dispensed, wherein the materials to be dispensed include cell solutions, wherein the dispensing is by extrusion (i.e., deposition) (see paragraph [0009] (bio-ink solutions), [0098] (the contents are made ready for dispensing, deposition or extrusion (i.e., “dispensing”, “deposition” and “extrusion” are equivalent terms)), [0127] (therapeutic bio-inks may be cells) and [0137] (dispensing devices 12, 16 dispense volumes of bio-ink) of Campbell et al); (d) dispensing from the deposition orifice the materials to be dispensed, wherein the materials to be dispensed include cell solutions, wherein the dispensing is by extrusion (i.e., deposition) (see paragraphs [0009] (bio-ink solutions), [0098] (the contents are made ready for dispensing, deposition or extrusion (i.e., “dispensing”, “deposition” and “extrusion” are equivalent terms)) and [0137] (dispense volumes of bio-ink) of Campbell et al); (e) depositing a first layer of the dispensed material on the receiving surface (see paragraphs [0009], [0127] and [0137]; Figures 1 and 2 of Campbell et al); and (f) repeating the depositing step by depositing subsequent dispensed material on the first and any subsequent layers of deposited material, thereby depositing layer upon layer of dispensed materials in a geometric arrangement according to the 3D structure (see paragraph [0053] (SFF (or solid freeform fabrication) processes, which include three-dimensional printing (or 3DP), are layered (i.e., layer-by-layer) manufacturing processes for producing three-dimensional objects ) of Campbell et al). Campbell does not explicitly teach (1) means for receiving and holding at least one cartridge in a printer head, or (2) wherein the programmable computer processor is programmable by a graphical user interface (or GUI) that is capable of receiving input of a visual representation of the tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on a visual representation inputted via the graphical user interface. Boland et al (see the entire document, in particular, paragraphs [0005], [0006], [0035], [0038], [0042], [0056] and [0060]; Figures 3 and 4) teaches a process of making a three-dimensional array of viable cells by ink-jet printing (see paragraphs [0006] and [0035] (ink-jet printers for rapid prototyping) of Boland et al), including means for receiving and holding at least one cartridge in a printer head (see paragraphs [0038] (a reservoir (or cartridge) may be contained within the printer), [0056] (printer head 110; nozzles 210, 212, 214 (i.e., cartridges)); Figure 4 of Boland et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a means for receiving and holding at least one cartridge in a printer head in the process of Campbell et al in view of Boland et al in order to provide a relatively inexpensive, quick and efficient method of depositing a bio-ink onto a substrate (see paragraph [0005] of Boland et al). Yoo (see the entire document, in particular, the abstract; paragraphs [0005], [0022], [0076], [0083], [0098] and [0163]) teaches a process of making three-dimensional multi-layered hydrogel constructs including living cells (see the abstract of Yoo), wherein the programmable computer processor is programmable by a graphical user interface (or GUI) that is capable of receiving input of a visual representation of the tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on a visual representation inputted via the graphical user interface (see paragraphs [0005] (living cells are printed in combination with computer-assisted design), [0022] (in-house software (run on a computer) dispenses coordinates/vectors as well as the printing sequence through a graphic-user-interface), [0076] (computer-aided design program controls the printing nozzles; computer-assisted freeform fabrication methods are known to one of ordinary skill in the art), [0083] (specifications of the construct are entered into the computer program), [0098] (3D constructs comprise living cells; the cell printing is computer-assisted) and [0163] (MATLAB computation environment is used to generate the robot control codes dictating the dispensing spatial coordinates; slice-by-slice 3D radiological images (e.g., CT, MRI) can be used as input files); Figure 1 of Yoo), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a programmable computer processor, wherein the programmable computer processor is programmable by a graphical user interface (or GUI) that is capable of receiving input of a visual representation of the tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on a visual representation inputted via the graphical user interface in the process of Campbell et al in view of Yoo in order to allow for the construction of a custom-made construct according to the required shape and size (see paragraph [0005] of Yoo).
             Regarding claim 13, see paragraph [0156] (optical sensors are used for alignment) of Campbell et al.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1) as applied to claims 12 and 13 above, and further in view of Bast et al (U.S. Patent Application Publication 2006/0066879 A1).
             Regarding claim 14, Campbell et al (in combination with Boland et al and Yoo) teaches the use of optical sensors for alignment (see paragraph [0156] of Campbell et al), but does not explicitly teach (1) the use of a laser for alignment. Bast et al (see the entire document, in particular, paragraphs [0005] and [0022]; claim 33) teaches a process of calibrating an ink-jet printer (see paragraph [0005] of Bast et al), including the use of a laser for alignment (see paragraph [0022]; claim 33 of Bast et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute laser alignment for optical alignment in the process of Campbell et al (in combination with Boland et al and Yoo) in view of Bast et al because the substitution of one known element (i.e., laser alignment, as taught by Bast et al) for another known element (i.e., optical alignment, as taught by Campbell et al) would have yielded predictable results (e.g., alignment of a printer head) to one of ordinary skill in the art.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1).
             Regarding claim 15, Campbell et al (see the entire document, in particular, paragraphs [0008], [0009], [0053], [0062], [0098], [0127], [0137], [0146], [0149], [0150], [0153] – [0157] and [0164]; Figures 1 and 2) teaches a process of printing a three-dimensional structure (see paragraphs [0008] and [0053] of Campbell et al), including the steps of (a) providing a 3D printer (see paragraphs [0137] (apparatus 10) and [0146] (apparatus 100); Figures 1 and 2 of Campbell et al); (a)(i) one or more printer heads, wherein a printer head includes a dispenser having a deposition orifice and containing a bio-ink of a cell solution (see paragraphs [0009] (bio-ink solution), [0062] (bio-ink includes liquid, solid or semi-solid material), [0127] (therapeutic bio-inks may be cells) and [0137] (dispensing devices 12, 16 dispense volumes of bio-ink); Figures 1 and 2 of Campbell et al); (a)(2) a means for extruding the contents from the reservoir (see paragraphs [0098] (the contents are made ready for dispensing, deposition or extrusion (i.e., “dispensing”, “deposition” and “extrusion” are equivalent terms)) and [0137] (dispensing devices 12, 16 dispense volumes of bio-ink); Figures 1 and 2 of Campbell et al); (a)(iii) a receiving surface for receiving a first layer of the material extruded from the dispensing devices (see paragraph [0137] (surface 22); Figures 1 and 2 of Campbell et al); (a)(iv) a programmable computer processor communicatively connected to the means for extruding, the programmable computer processor for positioning the one or more printer heads in three dimensions and regulating the pressure and the speed of dispensing of the contents of the dispensing devices (see paragraph [0150] (control system 110 is connected to one of more dispensers to control the volume (and speed) of the bio-ink), [0153], [0154] (programmable devices) and [0155] (motion and control planning module 118 controls the motion of the dispensers); Figure 2 of Campbell et al); (b) providing the materials to be dispensed (see paragraph [0137] (volumes of bio-ink) of Campbell et al); (c) encoding the printer with a 3D structure to be printed, wherein the 3D structure is a tissue construct (see paragraphs [0127] (therapeutic bio-inks may be cells), [0152] (bio-ink volumes may be encoded as gray-level values and stored in image buffers), [0156] (deposition strategy is communicated to mixture planning module 114, which is connected to motion and control planning module 118) and [0164] (used for tissue producing biomimetic implants) of Campbell et al); (d) dispensing from the deposition orifice the materials to be dispensed, wherein the materials to be dispensed include cell solutions, wherein the dispensing is by extrusion (i.e., deposition) (see paragraph [0009] (bio-ink solutions), [0098] (the contents are made ready for dispensing, deposition or extrusion (i.e., “dispensing”, “deposition” and “extrusion” are equivalent terms)), [0127] (therapeutic bio-inks may be cells) and [0137] (dispensing devices 12, 16 dispense volumes of bio-ink) of Campbell et al); (d) dispensing from the deposition orifice the materials to be dispensed, wherein the materials to be dispensed include cell solutions, wherein the dispensing is by extrusion (i.e., deposition) (see paragraphs [0009] (bio-ink solutions), [0098] (the contents are made ready for dispensing, deposition or extrusion (i.e., “dispensing”, “deposition” and “extrusion” are equivalent terms)) and [0137] (dispense volumes of bio-ink) of Campbell et al); (e) depositing a first layer of the dispensed material on the receiving surface (see paragraphs [0009], [0127] and [0137]; Figures 1 and 2 of Campbell et al); and (f) repeating the depositing step by depositing subsequent dispensed material on the first and any subsequent layers of deposited material, thereby depositing layer upon layer of dispensed materials in a geometric arrangement according to the 3D structure (see paragraph [0053] (SFF (or solid freeform fabrication) processes, which include three-dimensional printing (or 3DP), are layered (i.e., layer-by-layer) manufacturing processes for producing three-dimensional objects ) of Campbell et al). Campbell does not explicitly teach (1) means for receiving and holding at least one cartridge in a printer head, or (2) wherein the programmable computer processor is programmable by a graphical user interface (or GUI) that is capable of receiving input of a visual representation of the tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on a visual representation inputted via the graphical user interface. Boland et al (see the entire document, in particular, paragraphs [0005], [0006], [0035], [0038], [0042], [0056] and [0060]; Figures 3 and 4) teaches a process of making a three-dimensional array of viable cells by ink-jet printing (see paragraphs [0006] and [0035] (ink-jet printers for rapid prototyping) of Boland et al), including means for receiving and holding at least one cartridge in a printer head (see paragraphs [0038] (a reservoir (or cartridge) may be contained within the printer), [0056] (printer head 110; nozzles 210, 212, 214 (i.e., cartridges)); Figure 4 of Boland et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a means for receiving and holding at least one cartridge in a printer head in the process of Campbell et al in view of Boland et al in order to provide a relatively inexpensive, quick and efficient method of depositing a bio-ink onto a substrate (see paragraph [0005] of Boland et al). Yoo (see the entire document, in particular, the abstract; paragraphs [0005], [0022], [0076], [0083], [0098] and [0163]) teaches a process of making three-dimensional multi-layered hydrogel constructs including living cells (see the abstract of Yoo), wherein the programmable computer processor is programmable by a graphical user interface (or GUI) that is capable of receiving input of a visual representation of the tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on a visual representation inputted via the graphical user interface (see paragraphs [0005] (living cells are printed in combination with computer-assisted design), [0022] (in-house software (run on a computer) dispenses coordinates/vectors as well as the printing sequence through a graphic-user-interface), [0076] (computer-aided design program controls the printing nozzles; computer-assisted freeform fabrication methods are known to one of ordinary skill in the art), [0083] (specifications of the construct are entered into the computer program), [0098] (3D constructs comprise living cells; the cell printing is computer-assisted) and [0163] (MATLAB computation environment is used to generate the robot control codes dictating the dispensing spatial coordinates; slice-by-slice 3D radiological images (e.g., CT, MRI) can be used as input files); Figure 1 of Yoo), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a programmable computer processor, wherein the programmable computer processor is programmable by a graphical user interface (or GUI) that is capable of receiving input of a visual representation of the tissue construct, and is configured to generate a series of commands to position means for dispensing the bio-ink, wherein the commands are based on a visual representation inputted via the graphical user interface in the process of Campbell et al in view of Yoo in order to allow for the construction of a custom-made construct according to the required shape and size (see paragraph [0005] of Yoo).
Claims 16-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al (U.S. Patent Application Publication 2003/0175410 A1) in combination with Boland et al (U.S. Patent Application Publication 2004/0237822 A1) and Yoo (U.S. Patent Application Publication 2011/0212501 A1) as applied to claim 15 above, and further in view of Wigand et al (U.S. Patent Application Publication 2009/0252821 A1).
             Regarding claim 16, Campbell et al (in combination with Boland et al and Yoo) does not explicitly teach (1) that the extrusion (i.e., deposition) is done by application of pressure via a piston, compressed gas, hydraulics or a combination thereof. Wigand et al (see the entire document, in particular, paragraphs [0002], [0075], [0078], [0080] and [0082]; Figures 5A – 5D) teaches a process of making a three-dimensional object by three-dimensional printing (see paragraph [0002] of Wigand et al), including extrusion (i.e., deposition) by compressed gas (see paragraphs [0075] (spray device 24 has a pressurized propellant connection 72 to control the spray dispensing of material) and [0080] (spray device 24 uses the Bernoulli principal regarding the speed-pressure of the fluid; thermally controlled propellant such as air) of Wigand et al), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to extrude (i.e., deposit) material by compressed gas in the process of Campbell et al (in combination with Boland et al and Yoo) in view of Wigand et al in order to improve the deposition rate of the material (see paragraph [0078] of Wigand et al).
              Regarding claim 17, see paragraph [0157] of Campbell et al.
              Regarding claim 18, see paragraph [0149] of Campbell et al.
              Regarding claim 19, see paragraph [0042] and Figure 3 of Boland et al.
              Regarding claims 20 and 21, see paragraph [0009] of Campbell et al.
              Regarding claim 22, see paragraph [0006] of Boland et al.
              Regarding claim 23, see paragraph [0054] of Boland et al.
              Regarding claim 24, see paragraph [0009] of Campbell et al (bio-ink solution).
              Regarding claims 25 and 26, see paragraphs [0009] (structural, functional and/or therapeutic bio-ink) and [0164] (cells secreting insulin, cells secreting human nerve growth factors) of Campbell et al.
Allowable Subject Matter
Claims 27-29 are allowable over the prior art references currently of record.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of printing a three-dimensional structure using a 3D printer, wherein the 3D printer includes a calibration lever (as recited in claim 27).
Response to Arguments
Applicant's arguments filed on 20 July 2022 have been fully considered but they are not persuasive.
Applicant argues (pages 9-10) that none of the cited references disclose, suggest or teach (1) the step of extruding a bio-ink through a deposition orifice. Examiner responds that Campbell et al teaches bio-inks (see paragraphs [0009] (bio-ink solutions) and [0062] (bio-ink materials may be liquid, solid or semi-solid) of Campbell et al. Campbell et al also teaches “extruded” or “extruding” because Campbell et al teaches that the terms “dispensing”, “deposition” and “extrusion” are equivalent terms because paragraph [0098] of the originally-filed specification recites that the contents of a cartridge may be made ready for dispensing, deposition or extrusion by compacting and advancing the contents of the cartridge until the material to be dispensed is located in a position in contact with the dispensing orifice.
Applicant’s arguments, see page 10 of the reply, filed on 20 July 2022, with respect to the rejection(s) of claim(s) 12-26 under 35 U.S.C. §103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly-cited reference to Yoo U.S. Patent Application Publication 2011/0212501 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742